Exhibit 10.1 – Employment Agreement, between Farmers Bank and Capital Trust Company and Rickey D. Harp, dated December 17, 2013. EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the “Agreement”), is entered into this 17th day of December, 2013, between Farmers Bank & Capital Trust Company, a Kentucky banking corporation (the “Company”) and Rickey D. Harp (the “Executive”). WITNESSETH WHEREAS , Executive currently serves as the President and Chief Executive Officer of the Company without the benefit of any employment agreement; WHEREAS , Executive desires to be assured of a secure minimum compensation and fair and reasonable benefits from the Company for his services and the Company wishes to secure the continual employment of Executive; and WHEREAS , the Company desires reasonable protection of its confidential business and customer information which it has developed over the years at substantial expense and assurance that Executive shall not compete with the Company for a reasonable period of time after termination of his employment with the Company, except as otherwise provided herein; NOW, THEREFORE, BE IT RESOLVED , in consideration of the foregoing premises, the mutual covenants and undertakings herein contained and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties, each intending to be legally bound, covenant and agree as follows: 1.
